NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

HUMBERTO JIMENEZ, AKA Humberto                  No.    15-70918
Vergara Jimenez,
                                                Agency No. A099-367-363
      Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS, III, Attorney
General,

      Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Humberto Jimenez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Jimenez failed to show exceptional and extremely unusual hardship to his

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.

2005). Although the court would retain jurisdiction over colorable questions of

law and constitutional claims, Jimenez’s contentions that the agency failed to

consider relevant evidence of hardship or apply the correct legal standard are not

supported by the record and do not amount to colorable claims. See id. (“To be

colorable in this context, . . . the claim must have some possible validity.” (citation

and internal quotation marks omitted)).

      We do not reach Jimenez’s contentions concerning denial as a matter of

discretion, because the BIA did not rely on that ground. Andia v. Ashcroft, 359
F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the decision of the BIA, we

consider only the grounds relied upon by that agency.”)

      PETITION FOR REVIEW DISMISSED.




                                           2                                    15-70918